Citation Nr: 0718526	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  91-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to a disability rating in excess of 20 
percent for status postoperative meniscectomy and anterior 
collateral ligament (ACL) repair of the left knee. 

3.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left knee. 

[The issues of entitlement to service connection for 
arthritis and/or degenerative joint disease of unspecified 
joints, vertigo, hypertension, edema, anemia, as well as 
increased ratings for chronic sinusitis and ovarian cysts, 
polycystic kidney disease, and a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities will be addressed in a separate decision of the 
Board.]


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from March 1988 to March 
1989. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from various rating decisions dated 
since November 1989 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky, which 
adjudicated the issues on appeal.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

The RO issued rating decisions in November 1989 and May 1990 
in which it denied, inter alia, service connection for a 
right knee disorder.  In a May 1997 decision, the Board also 
denied service connection for a right knee disorder.  

The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a February 1998 
order, the Court vacated the Board's decision and remanded 
the matter back to the Board for development consistent with 
the parties' Joint Motion for Partial Remand (Joint Motion).  
Thereafter, the Board issued two subsequent decisions in May 
1999 and July 2004 in which it denied service connection for 
a right knee disorder, both of which were vacated by the 
Court and remanded for additional development.  The Board has 
since completed all requested development, and the case is 
once again before the Board for review.  

The May 1997 Board decision also denied service connection 
for heart disease, Hodgkin's disease, and a disability rating 
in excess of 20 percent for a partial medial meniscectomy of 
the left knee.  In its February 1998 order, however, the 
Court dismissed the issue involving service connection for 
heart disease.  The July 2004 Board decision also denied 
increased ratings for the veteran's service-connected partial 
medial meniscectomy and arthritis of the left knee, neither 
of which was vacated by the Court.  

In 2005, however, the veteran filed a claim for increased 
compensation benefits for her service-connected status 
postoperative meniscectomy and ACL repair and arthritis of 
the left knee.  The RO again denied the veteran's claims, 
which the veteran appealed.  Therefore, these issues are 
again before the Board for review, which will be addressed in 
a separate decision by the Board. 

The veteran initially requested that she be scheduled for a 
hearing before a Veterans Law Judge, but has since withdrawn 
her hearing request.  

The Board has made every effort to finally adjudicate these 
many claims in a case that has been ongoing for many years.  
As the Court has stated:

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

The issues addressed above are those in which the veteran is 
represented by Jeffrey J. Wood, Attorney.  Those issues in 
which the veteran is represented by another representative 
will be address in a second decision. 


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic disability involving the veteran's right 
knee.

2.  The veteran left knee is stable, has motion from zero 
degrees of extension to 125 degrees of flexion, and has no 
additional limitation of motion after repetitive use due to 
pain, fatigue, weakness, or lack of endurance.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service, and is not proximately due to a service-connected 
disability.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for status postoperative meniscectomy and ACL repair 
of the left knee have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for arthritis of the left knee have not been met.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Knee Disorder

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, service connection has been established for 
arthritis and status postoperative meniscectomy and ACL 
repair of the left knee.  The veteran now claims that she 
developed a right knee disorder as a result of her service-
connected left knee disability.  However, since there is no 
medical evidence that the veteran actually has a right knee 
disorder to account for her subjective complaints of pain, 
her claim must be denied.  

The Board notes that the record lists symptoms involving pain 
and instability of the veteran's right knee.  However, none 
of these symptoms have been attributable to a known clinical 
diagnosis.  Numerous VA examination reports illustrate this 
point.  

A February 1990 VA examination report notes that X-rays of 
the veteran's right knee were normal.  A November 1991 VA 
examination report also notes that the veteran's complaints 
of right knee pain were not supported by objective clinical 
findings.  A January 1993 VA examination report notes the 
veteran's complaints of mild right knee instability, which 
the examiner opined could be secondary to mechanical 
compensation for the left knee.  However, the examiner 
provided no diagnosis to account for the veteran's subjective 
complaints.  A VA examiner in May 1994 explained that the 
veteran had some symptoms of patellofemoral joint pain in 
both knees, but then failed to attribute the veteran's pain 
to a diagnosis.  

In short, since none of these reports attributes the 
veteran's symptoms involving pain and instability of the 
right knee to a known clinical diagnosis, they provide highly 
probative evidence against the claim in that they fail to 
establish the essential element of a current right knee 
disability.

An August 1998 VA examination report includes a medical 
opinion that the veteran's right knee pain with mild 
patellofemoral crepitus is mostly due to anterior knee pain 
syndrome.  The examiner explained that anterior patellar pain 
syndrome was previously referred to as either chondromalacia 
patella or osteochondritis, but that "this is a diagnosis 
that can only be made with arthroscopy and so at the present 
time I would call this only anterior knee pain syndrome. . 
."  

It thus appears that the examiner declined to attribute the 
veteran's right knee pain to a known clinical diagnosis of 
chondromalacia patella or osteochondritis.  Although the 
examiner suggested that these diagnoses may be warranted, an 
arthroscopy necessary to confirm a diagnosis of 
chondromalacia patella or osteochondritis was not performed 
at that time.  As such, since anterior knee pain syndrome is 
not a known clinical diagnosis but merely a descriptive term 
for right knee pain, this examination report also provides 
evidence against the claim in that it fails to confirm that 
the veteran actually has a right knee disorder. 

The only evidence of a known clinical diagnosis involving the 
veteran's right knee is a March 2003 VA examination report 
wherein a VA examiner interpreted X-ray findings as showing 
minimal medial joint space narrowing, or mild degenerative 
joint disease, of the right knee.  The Board places limited 
probative value on this interpretation, however, as 
subsequent radiographs of the veteran right knee have been 
interpreted as entirely normal.  

In this regard, X-rays performed by VA in January 2005 showed 
that the veteran's right knee was normal.  The veteran was 
also afforded a VA examination in September 2005 to determine 
whether she has a right knee disorder as a result of her 
service-connected left knee disability.  Following a review 
of the claims file and a physical examination, the examiner 
provided the following opinion:

There is insufficient clinical evidence to warrant 
a diagnosis of any acute or chronic disorder to the 
right knee.  There is subjective right knee pain, 
but given that I have normal X-ray findings, I am 
unable to provide a diagnosis for the veteran's 
right knee condition, and for this reason, I am not 
able to provide an etiology for the veteran's right 
knee condition.  For this reason, it is less likely 
as not that the veteran's right knee condition is 
secondary to the left knee condition.  It is also 
less likely as not that the veteran's right knee 
condition has been caused by or aggravated by the 
left knee condition.  

This opinion clearly states that the veteran does not have a 
right knee disorder to account for her subjective complaints 
of pain.  The Board places significant probative value on 
this opinion, as it was based on a review of the claims file 
and is consistent with the overall record, namely four other 
VA examination reports which declined to attribute the 
veteran's subjective complaints of right knee pain to a known 
clinical diagnosis.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position); see also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).

It is important for the veteran to understand that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Thus, in absence of competent medical evidence showing a 
known clinical diagnosis involving the veteran's right knee, 
her claim must be denied.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

It is important for the veteran, the Court, and the veteran's 
representative to understand that one of the questions the 
Board must consider in deciding this case that goes back many 
years (in which a veteran who severed on active duty from 
March 1988 to March 1989 believes that all of her problems 
may be reasonably associated with this period of service, 
even disorders that can not be objectively confirmed) is the 
veteran's overall creditability.  In this case, based on a 
review of the veteran's many statements over many years, the 
Board finds that the veteran's contentions and statement 
regarding the nature and etiology of her many alleged 
disorders are entitled to no probative value. 

The Court and the parties of the joint motions in this case 
are asked to carefully review this long record in order to 
understand the complex nature of this case.  Simply stated, 
the veteran's contentions and subjective symptoms are found 
not credible by the Board, totally undermining both her 
service connection claims and her claims for increased 
evaluations. 
  
The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a right knee disorder.  Unfortunately, the 
veteran's own lay statements are insufficient to prove her 
claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
The Board has found that her many statements over many years 
regarding many claims now provide evidence against her case.  
Accordingly, the appeal is denied.

II.  Increased Ratings for Status Postoperative 
Meniscectomy and ACL Repair and Arthritis of 
the Left Knee

The record shows that the veteran underwent left knee surgery 
prior to service in 1984.  Unfortunately she reinjured her 
left knee while on active duty, for which she underwent a 
meniscectomy and ACL repair.  After service, the RO granted 
service connection and eventually assigned a 20 percent 
disability rating for status postoperative meniscectomy and 
ACL repair of the left knee.  

The RO also assigned a separate 10 percent rating for 
arthritis of the left knee.  The authority for providing 
separate ratings for instability and limitation of motion due 
to arthritis comes from an opinion of the General Counsel of 
the VA in which it was determined that separate ratings may 
be assigned under DC 5257 for instability and DC 5003 for 
arthritis. VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  

In 2005 the veteran filed a claim for an increased disability 
rating.  Disability ratings are determined by the application 
of the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's disability due to status postoperative 
meniscectomy and ACL repair of the left knee is presently 
rated as 20 percent disabling pursuant to DC 5258 (cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint).  However, since 20 
percent is the maximum rating available under DC 5258, the 
Board will rate this disability under DC 5257, for recurrent 
subluxation or lateral instability of the left knee.  
38 C.F.R. § 4.71a, DCs 5257, 5258.

Under DC 5257, a 10 percent rating is provided for slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating for moderate recurrent subluxation or lateral 
instability; and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability rating in excess 
of 20 percent for the veteran's status postoperative 
meniscectomy and ACL repair of the left knee.  In other 
words, there is no evidence that the veteran's left knee is 
manifested by severe recurrent subluxation or lateral 
instability, as required for a 30 percent rating under DC 
5257.  

Two VA examination reports show no significant instability of 
the left knee.  A March 2004 examination report notes that 
Lachman's, McMurray's, as well as anterior and posterior 
drawer testing were all negative, thereby indicating that her 
left knee was stable.  A July 2006 VA examination report also 
makes no reference to instability of the veteran's left knee 
joint.  There is also no evidence of any significant 
instability of the veteran's left knee documented in VA 
outpatient treatment records dated from 2004 to 2006.  In 
fact, the Board finds that the current evaluation, based on 
the evidence, is placed into serious question.

In short, these findings simply do not reflect severe 
recurrent subluxation or lateral instability of the left 
knee, thereby providing highly probative evidence against the 
veteran's claim.  The Board places greater probative value on 
the clinical findings, which show no significant left knee 
instability, than the veteran's statements in which she 
claims increased instability in her left knee joint.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining 
the credibility of evidence is a function for the Board).  

The Board thus finds that the preponderance of the evidence 
is against a disability rating in excess of 20 percent under 
DC 5257 for the veteran's disability due to status 
postoperative meniscectomy and ACL repair of the left knee.  
Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under DC 5257 because it is not predicated on loss 
of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).   

With respect to the veteran's disability due to arthritis of 
the left knee, the RO rated this disability as 10 percent 
disabling pursuant to DC 5010.  This code provision provides 
that traumatic arthritis, substantiated by X-ray findings, is 
to be evaluated under DC 5003 for degenerative arthritis, 
which in turn provides that such disability will be rated on 
the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, DCs 5003, 5010.

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a disability rating in excess of 10 percent for 
the veteran's arthritis of the left knee.  In this regard, 
the veteran's left knee demonstrated motion from zero degrees 
of extension to 125 degrees of flexion when examined in March 
2003 and July 2006.  

These findings do not even meet the criteria for a 
compensable rating under DC 5260 or DC 5261.  However, it 
appears that the RO assigned a 10 percent rating based on the 
veteran's complaints of pain.  Thus, the Board finds no basis 
to assign a disability rating in excess of 10 percent for 
this disability under the range-of-motion criteria or pain, 
which was clearly considered by the RO when it assigned a 10 
percent disability rating.  In reaching this decision, the 
Board also notes that separate ratings are not warranted 
under DC 5260 and DC 5261, since her left knee has full 
extension of zero degrees.  See VAOPGCPREC 9-2004 (September 
17, 2004).  

The Board finds that a disability rating in excess of 10 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  Since the 10 percent rating has been assigned based 
solely on the veteran's complaints of pain, a higher rating 
is not appropriate under these provisions.  In any event, the 
July 2006 VA examination report notes that the veteran's left 
knee had pain-free motion from zero to 105 degrees of 
flexion, and that there was no additional limitation of 
motion after repetitive use due to pain, fatigue, weakness, 
or lack of endurance.  As such, a disability rating in excess 
of 10 percent is not warranted under 38 C.F.R. §§ 4.40, 4.45, 
4.59.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a disability rating in 
excess of 20 percent for the veteran's status postoperative 
meniscectomy and ACL repair of the left knee, and against the 
claim for a disability rating in excess of 10 percent for 
arthritis of the left knee.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

In making a complete review of this case, the Board has found 
a significant medical history against all claims, not only 
indicating that the service connected disabilities should not 
be increased, but clearly indicating that the current 
evaluations can not be justified based on the objective 
evidence of record. 

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate her claims; (2) informed her 
about the information and evidence that VA will seek to 
provide; (3) informed her about the information and evidence 
she is expected to provide; and (4) requested that she 
provide any evidence in her possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

Thus, the Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence  she is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.  See Sanders v. Nicholson, (Fed. Cir. May 
16, 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and her 
representative.  In addition, the veteran was afforded 
appropriate VA examinations to determine the severity of her 
service-connected left knee disability.  Based a review of 
the record, the Board finds that these examinations appear 
adequate for rating purposes, as they report findings 
addressed in the applicable rating criteria.  

The veteran was also afforded numerous VA examinations to 
determine whether she has a right knee disorder as a result 
of either service or her service-connected left knee 
disability.  Since the record shows that no current right 
knee disorder is present, no further medical development is 
required.  See 38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.


ORDER

Service connection for a right knee disorder is denied. 

A disability rating in excess of 20 percent for status 
postoperative meniscectomy and ACL repair of the left knee is 
denied. 

A disability rating in excess of 10 percent for arthritis of 
the left knee is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


